 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMonmouth Medical Center and Hospital Profession-als and Allied Employees of New Jersey. Case 22-CA-8222January 22, 1980SUPPLEMENTAL DECISION, ORDER, ANDDIRECTION OF SECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn June 15, 1978, the National Labor RelationsBoard issued a Decision and Order in the above-entitled proceeding,' finding that the Respondent,Monmouth Medical Center, had violated Section8(a)(5) and (1) of the National Labor Relations Act, asamended, by refusing to bargain, upon request, withthe Union (also the Charging Party herein), which wascertified by the Board in Case 22-RC-7125 onJanuary 20, 1978,2 and ordering it to bargain with theUnion. Thereafter, the Respondent filed a petition forreview of the Board's June 15, 1978, Order before theUnited States Court of Appeals for the Third Circuit,and the Board filed a cross-petition seeking enforce-ment of its Order. On August 20, 1979, the courtissued its decision3granting the Respondent's petitionfor review, denying the Board's cross-application forenforcement, and remanding the case to the Board sothat the disputed election could be set aside. The courtheld that campaign literature distributed by the Unionmisrepresented to the unit employees the Board's rolein the representation process by portraying it asfavoring the Union,4and thereby compromised thestatutory neutrality of the Board, invalidating theresults of the election. Relying primarily on GAFCorporation., 234 NLRB 1209 (1978), the courtconcluded that, in view of the fact that the Board'scertification decision was "inconsistent with case lawand with previous decisions of the Board itself andamounted to an abuse of discretion," the Union wasnot properly certified, and therefore the Respondentdid not violate the Act by refusing to bargain with theUnion. Accordingly, as stated above, the court deniedenforcement of the Board's 8(a)(5) bargaining order' 236 NLRB 960.234 NLRB 328. The employees in the stipulated unit were divided intotwo voting groups. The instant case involves only those employees in VotingGroup A, consisting of all full-time and regular part-time registered nursesand graduate nurses. In Voting Group B. which included all full-time andregular part-time technical employees, a majority of the valid ballots were notcast for the Petitioner, and a Certification of Results was issued by theRegional Director on July I, 1977.'Monmouth Medical Center v. N.L.R.B., 604 F.2d 820.' The six pieces of literature in question involved the following: (I) a Boardpamphlet describing the election process, including a handwritten comment,"Vote Yes June 16 MMC auditorium"; (2) a campaign leaflet informing the247 NLRB No. 75and remanded this proceeding to the Board to setaside the disputed election.On October 1, 1979, the Board notified the partiesthat it would reconsider the case in conformity withthe court's remand and invited the parties to filestatements of position. Thereafter, the Respondentand the Charging Party both filed such statements.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the entire record, includingthe Respondent's and the Charging Party's statementsof position, in light of the court's decision. The Boardhas decided to accept the court's decision as the law ofthis case. Accordingly, the Board now regards the soleissue for determination before it to be whether todirect a second election or to dismiss the petition.The critical fact relevant to this inquiry which hasbeen raised in the parties' statements of position is thatsubsequent to the original election in the instant case,and also after the court's remand decision herein, theCharging Party voted to affiliate with the AmericanFederation of Teachers, AFL-CIO (hereinafter calledthe AFT). The Respondent therefore contends thatthe original showing of interest supporting the petitionin Case 22-RC-7125 is no longer valid, as the priorauthorization cards designated only the ChargingParty as the employees' representative. As these cardsdo not indicate the employees' desires to be represent-ed by the AFT, the Respondent claims that thepetition should be dismissed. In support of its position,the Respondent cites Mohawk Business MachinesCorporation, 118 NLRB 168 (1957). The ChargingParty, on the other hand, asserts that, as there hasbeen no material change in the structure of the Union,the original showing of interest should be upheld and asecond election directed.In Mohawk, supra, the case cited by Respondent,the Board held that authorization cards supporting apetition filed by the petitioner when it was affiliatedwith the United Electrical, Radio and MachineWorkers of America, UE, were "not indicative of ...[the unit] employees' wishes as to representation bythe Petitioner as an affiliate of IUE [Internationalunit employees that the Board's employees are unionized stating, "[W]hen theexperts have chosen this particular method, can it really be the wrong one?";and (3) four campaign letters asserting (a) in reference to an upcoming unfairlabor practice hearing that the "NLRB conducts such hearings only afterinvestigation and rendering merit to such charges," (b) that those who commitunfair labor practices "can be fined up to $5,000.00 and possibly imprisonedfor up to one year, or both," and (c) and (d) that the employees should resolveany questions about campaign propaganda by calling the Region's Officer-of-the-Day for the answers. The court found that the Board had committedreversible error in finding the literature described above in (2) and (3) not tobe objectionable, and therefore found it unnecessary to decide the issuesregarding the pamphlet described above in ().508 MONMOUTH MEDICAL CENTERUnion of Electrical, Radio, and Machine Workers,AFL-CIO]."' Therefore, the Board granted additionaltime for a new showing of interest to be presentedbecause of the change in affiliation and, if such ashowing was not forthcoming, directed that thepetition be dismissed.The holding in Mohawk has, however, been distin-guished by the Board in later cases because of thespecial fact situation therein involving a schism whichled to confusion among the employees as to theidentity of the organization designated to representthem.6Similar to the situations in these later cases,there appears to be no evidence herein that a schismoccurred or that the employees would be confusedabout who is their collective-bargaining representative.In fact, by placing the Union on the ballot in itsaffiliated form, any such confusion would be eliminat-ed. Further, the employees involved in the instant casehave indicated through the original showing of interestan underlying intent to be represented by a union, or,at the very least, a desire of being placed in a positionto cast a ballot.' Therefore, dismissing the petition atthis point would unnecessarily defeat this expressionof intent. Moreover, by having the election, all of theunit employees will be given the opportunity to votefor or against the Charging Party's action in affiliatingwith the AFT at the same time that they are voting onthe question of whether or not they want the Union inits present affiliated form to represent them.8Thus, theemployees' individual rights will be protected byproceeding to an election at this time. Accordingly, we'118 NLRBat 169.Louisiana Creamery. Inc.. 120 NLRB 170 (1958): New Hotel Monteleone.127 NLRB 1092 (1960). See also Harold's Club. Inc.. 194 NLRB 13 (1971).find that a new showing of interest is not required andwill allow the petition to stand. We shall, however,place the full name of the Union, including itsaffiliation with the AFT, on the ballot. Further, weshall dismiss the complaint in Case 22-CA-8222,reopen Case 22-RC-7125, set aside the election heldon June 16, 1977, in Voting Group A, vacate theCertification of Representative, and direct a secondelection.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the complaint inCase 22-CA-8222 be, and it hereby is, dismissed in itsentirety.IT IS FURTHER ORDERED that Case 22-RC-7125be, and it hereby is, reopened, that the election in saidcase held on June 16, 1977, in Voting Group A be, andit hereby is, set aside; and that the Certification ofRepresentative issued on January 20, 1978, be, and ithereby is, vacated.IT IS FURTHER ORDERED that Case 22-RC-7125be, and it hereby is, remanded to the RegionalDirector for Region 22 for the purpose of conductinga second election pursuant to the direction set forthbelow.[Direction of Second Election and Excelsior foot-note omitted from publication.]'See General Dynamics Corporation.. Con vair Aerospace Division. San DiegoOperations, 213 NLRB 851 (1974).' See 213 NLRB at 854.509